Case 1:20-cv-00210-MSM-PAS Document 3 Filed 05/12/20 Page 1 of 14 PageID #: 40




                         IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF RHODE ISLAND

SHAWN TRAN
HELEN TRAN
LUIS CASTILLO
INDIVIDUALLY AND ON BEHALF OF ALL
OTHER SIMILARLY SITUTATED PERSONS

                 VS                                            CA:20-cv-210

JAMES LOMBARDI AS TREASURER OF THE CITY OF PROVIDENCE,
AND JOHN MURPHY AS CITY COLLECTOR FOR THE CITY
OF PROVIDENCE
AND ARCHON INFORMATION SYSTEMS, LLC

                        MOTION FOR TEMPORARY RESTRAINING ORDER AND
                        PRELIMINARY INJUNCTION


       Plaintiffs, Shawn Tran, Helen Tran and Luis Castillo individually and on behalf of all

other persons similarly situated, by and through counsel, move this Court as follows



       1.        Plaintiffs, Shawn Tran and Helen Tran are natural persons and taxpayers residing

in the City of Providence, State of Rhode Island.

       2.        Plaintiffs Shawn Tran and Helen Tran (“Tran”) are property owner of the

property located at 34 Calhoun Avenue, Providence, Rhode Island, referenced by the City of

Providence Tax Assessor as Plat 43 Lot 971.

       3.        Tran owes the City of Providence real estate taxes in the amount of $5436.38 for

this property.

       4.        Plaintiff, Luis Castillo(“Castillo”) is a natural person and taxpayer residing in the

City of Providence, State of Rhode Island.




                                                   1
Case 1:20-cv-00210-MSM-PAS Document 3 Filed 05/12/20 Page 2 of 14 PageID #: 41




        5.      Castillo is a property owner of the property located at 523 Prairie Avenue,

Providence, Rhode Island, referenced by the City of Providence Tax Assessor as Plat 53 Lot 102.

        6.      Castillo owes the City of Providence real estate taxes in the amount of $7438.15

for this property.

        7.      Defendant John Murphy is the City Collector for the City of Providence.

        8.      Defendant James Lombardi is the Treasurer for the City of Providence.

        9.      Defendant, Archon Information Systems, LLC is a Delaware Limited Liability

Company with an address of 2711 Centreville Road, Suite 400 Wilmington, Delaware, 19808.

        10.     The principal business address of Archon is 935 Gravier Street, Suite 1700, New

Orleans, Louisiana 70112.

        11.     Plaintiffs and each member of the Class is a “property owner” and “taxpayer” of

the City of Providence, as well as a person affected by a violation of the Constitution of the

United States with standing to bring this action under 42 U.S.C. 1983.

        12.     Plaintiffs and each Class member are each obligated as taxpayers to pay property

taxes to the City of Providence and are subject to statutory means of collecting taxes, including

tax sale.

        13.     The Rhode Island General Assembly by legislation enabled the City of

Providence Tax Collector to conduct public tax sales for past due real estate taxes owed by

taxpayers and property owners pursuant to the provisions of R.I.G.L. § 44-9-1 to § 44-9-56.

        14.     The statutory scheme set forth in these statutes is the only method by which

property can be sold at a public auction for past due property taxes.

        15.     In order to comply with the statutory scheme for a tax sale pursuant to the

provisions of R.I.G.L. § 44-9-8, if the taxes are not paid, the collector, shall, at the time and place




                                                  2
Case 1:20-cv-00210-MSM-PAS Document 3 Filed 05/12/20 Page 3 of 14 PageID #: 42




appointed for the sale, sell by public auction for the amount of the taxes, assessments, rates,

liens, interest, and necessary intervening charges, the smallest undivided part of the land which

will bring the amount, but not less than one percent (1%) or the whole for the amount if no

person offers to take an undivided part.

        16.     In order the comply with the statutory scheme, the Tax Collector must, pursuant

to R.I.G.L. § 44-9-9 give notice of a public auction in two or more public places at least three

weeks before the time of the sale and shall publish in a public newspaper a statement of the time

and place of the auction at least three weeks before he the sale, stating that the collector will sell

at public the auction the real estate sale.

        17.     In order to comply with the statutory scheme, the Tax Collector must, pursuant to

R.I.G.L. § 44-9-10 provide a notice to all taxpayers and property owners who owe taxes and are

included in the proposed public auction.

        18.     Said notice must be provided to the taxpayer no less than ninety days before the

public sale by first class mail and again by certified mail forty days before the public sale.

        19.     The City Collector mailed the Notice of Public Sale to Plaintiffs and to all the

taxpayers scheduled for the public auction at least ninety days before the sale by first class mail.

        20.     The City Collector mailed the Notice of Public Sale to Plaintiffs and to all the

taxpayers scheduled for the public auction at least forty days before the sale by certified mail.

        21.     These notices advised Plaintiffs and all taxpayers that the unpaid real estate tax

and interest in the name below as of December 31, 2018 will be offered for tax sale at public

auction on May 14, 2020 and that: Said real estate will be advertised in the Providence Journal

on Tuesday April 23, 2020, and your delinquent taxes will be sold at a public auction on




                                                  3
Case 1:20-cv-00210-MSM-PAS Document 3 Filed 05/12/20 Page 4 of 14 PageID #: 43




Thursday, May 14, 2020 at 10:00 A.M. Eastern Daylight Savings Time, in the Council

Chambers, city Hall, Providence, Rhode Island.

       22.        The City Collector however decided on April 17, 2020, not to comply with the

statutory scheme mandated by State law for a public tax Sale.

       23.        The City Collector advertised a computerized private sale in the Providence

Journal on April 23, 2020, attached as Exhibit A.

       24.        This advertisement was not incompliance with the statutory scheme as it indicated

that all bidding for property and the sale would occur online and not in the City Council

Chambers.

       25.        This advertisement stated that the City Collector would sell 518 properties at

public auction.

       26.        However no public auction is scheduled and the advertisement further stated,

contrary to the statutory scheme, that the sale would occur on CIVICSOURCE.COM calendar,

a private software and not in the City Council Chambers.

       27.        Without any notice to taxpayers the City Collector decided to cancel the public

sale and hired a third party, Archon Information Systems, LLC (“Archon”) to conduct an

electronic non-public sale on May 14, 2020.

       28.        Archon possesses private technology referenced as CivicSource.

       29.        This private online sale by a Archon on its proprietary software program as

scheduled by the City Collector is not in accordance with the statutory scheme for public tax

sales of R.I.G.L. § 44-9-1 to § 44-9-56.




                                                  4
Case 1:20-cv-00210-MSM-PAS Document 3 Filed 05/12/20 Page 5 of 14 PageID #: 44




        30.    At a true public tax sale, upon a successful bid, the Plaintiffs and all taxpayers

will owe the past due taxes plus 10% for the first six months after a public sale, the cost for

recording and any fee charged by the municipality for the preparation of a redemption certificate.

        31.    If the taxpayers do not redeem within one year of a true public sale, they will face

loss of the property in a Superior Court action to foreclosure their rights to redeem and will owe

rent to the tax sale purchaser for any rents actually received on the property, regardless of any

mortgage obligations.

        32.    Pursuant to the statutory scheme, set forth in R.I.G.L. § 44-9-19 and R.I.G.L.

§ 44-9-21, Plaintiffs and taxpayers have the right to redeem from the public tax sale within one

year.

        33.    Without a public tax sale, the City Collector receives 12% annual interest on past

due taxes.

        34.    However after the public tax sale, Plaintiffs and all the taxpayers whose property

is sold at tax sale incurs extra interest due to 10% for the first six months, which is 4% more than

if there were no sale.

        35.     The City Hall of Providence is closed to Plaintiffs and all taxpayers to make any

payments to avoid their property being sold in the May 14, 2020 online private sale by Archon,

contrary to the statutory scheme.

        36.    Plaintiffs and all taxpayers normally can pay past due taxes by cash at the City

Hall to preclude their property being sold at a public sale up to and including the day of the

public sale.

        37.    They cannot make a cash payment since the City Hall is closed for all purposes.




                                                 5
Case 1:20-cv-00210-MSM-PAS Document 3 Filed 05/12/20 Page 6 of 14 PageID #: 45




       38.     Plaintiffs and all taxpayers normally can pay past due taxes, electronically by

electronic checks, with a $1.50 fee or by credit card with a 2.75% fee, on the City Collector

Website for payment.

       39.     However there is no assurance that these payments will be processed due to the

City Hall being closed and no employees available to receive, review and apply any payment.

       40.     Plaintiffs and all taxpayers must pay fees using this system to remove their

property from the third party private computerized sale list.

       41.     The only method to pay past due taxes for Plaintiffs and all taxpayers is to drop of

a bank check at a drop box at the City Hall with no receipt for this payment and no assurance that

the City Collector will accept this payment and will remove the property from the third party

private computerized sale list due to the closure of the City Hall and with no employees available

to receive, review and apply any payments

       42.     Due to the uncertainties of the online payment system and the closure of City

Hall, the Plaintiffs and all taxpayers will incur the cost of a Bank Check fee from their bank to

pay any delinquent taxes to avoid a tax sale and loss of their property.

       43.     Depending on the bank which provides the Bank Check, the cost for Plaintiffs and

all taxpayers for a Bank Check varies from $5.00 to $10.00.

       44.     The Plaintiffs’ attorney mailed a letter to the City Collector on May 1, 2020

advising the City that this private sale ran contrary to the statutory scheme for legal tax sales and

amounted to an unconstitutional action which would deprive Plaintiffs and all taxpayers of their

property without due process of law.

       45.     A copy of this letter is attached as Exhibit B.




                                                 6
Case 1:20-cv-00210-MSM-PAS Document 3 Filed 05/12/20 Page 7 of 14 PageID #: 46




       46.     In this letter, Plaintiffs requested that the City adjourn the sale to a later date in

the Council Chambers as required by law.

       47.     Pursuant to R.I.G.L.§ 44-9-9 the City would only have to run an advertisement

one week before the adjourned sale and thus would not incur significant cost.

       48.     The City Collector however ignored this request.

       49.     He responded with a letter dated May 4, 2020 attached to this complaint as

Exhibit C.

       50.     In this letter the City Collector indicated that the current pandemic precluded the

tax sale from being conducted in public.

       51.     The Collector falsely stated in this letter that required notice in accordance with

state law have been made to those affected.

       52.     He also stated in the letter that taxpayers could only remove their property from

the tax sale if payments were made with certified check of credit card in hand by 4 PM on May

13.

       53.     On May 7, 2020, the City caused a new advertisement to be run in the Providence

Journal, not in compliance with the statutory scheme for public tax sales.

       54.     A copy of this advertisement is attached as Exhibit D.

       55.     The statutory scheme of the Rhode Island Tax Sale statute does not provide for an

advertisement such as Exhibit D.

       56.     The City Collector in this advertisement stated that the property would be sold at

public auction to the highest bidder at the online bidding platform CIVICSOURCE.COM.

       57.     No provisions of the Rhode Island General Laws authorizes an internet sale, not

held in public as required by law.




                                                 7
Case 1:20-cv-00210-MSM-PAS Document 3 Filed 05/12/20 Page 8 of 14 PageID #: 47




       58.     The Rhode Island General Laws do not authorize the City Collector to delegate

the responsibility for conducting an auction to a third party with an online platform for bidding.

       59.     This private entity, Archon, through its online platform will conduct an online

auction privately and without any ability for public presence.

       60.     The only persons with access to the bidding process will be investors, who seek to

bid at the private online auction on this company’s online platform.

       61.     This private platform, which is closed to the public, does not provide for any

visual oversight or any oversight at the City Council Chambers or in any manner.

       62.     This private sale in contravention of the Rhode Island General Laws allows a

private entity without any oversight to sell property of the Plaintiffs and affected taxpayers,

silently and unobserved by the public.

       63.     The City Council of Providence recognized that a tax sale at this time would be

detrimental to Providence taxpayers, when on April 2, 2020, it approved a resolution, attached as

Exhibit E, in which it urged the State of Rhode Island to mandate that all tax sale proceedings

authorized by Rhode Island General Law § 44-9 et seq. be suspended until no earlier than July

15, 2020.

       64.     As alleged in this Complaint, the Plaintiffs and all affected taxpayers have been

damaged by the actions of the City and the City Collector.

       65.     Class Plaintiffs and the Class as taxpayers and property owners have a property

interest which will be taken without due process of law by the online tax sale in contravention of

the Rhode Island General Laws.

       66.     The Defendants have improperly attempted to authorize a private entity to




                                                 8
Case 1:20-cv-00210-MSM-PAS Document 3 Filed 05/12/20 Page 9 of 14 PageID #: 48




conduct a computerized private tax sale without any Rhode Island statutory authority for such

authorization.

       67.       As alleged in this complaint, the Rhode Island General Laws do not provide for a

Private online tax sale, which takes property from the Plaintiffs and the Class.

       68.       The Notices provided to the Taxpayers and Class by mail indicated that a public

auction would occur in the City Council Chambers on May 14, 2020.

       69.       The April 23, 2020 advertisement in the Providence Journal was not consistent

with the Notice mailed to the Plaintiffs and Class in that it did not indicate that there would be a

public auction in the City Council Chambers.

       70.       The existence of the Coronavirus pandemic does not permit the City of

Providence to sell the property of the Plaintiffs and the Class without complying with the due

process of law set forth in the statutory scheme of the Rhode Island General Laws.

       71.       The actions of the Defendants are contrary to law and contrary to due process of

law and will result in the Plaintiffs and Class being deprived of property by a private process not

permitted by State law without due process of law.

       72.       The Plaintiffs and Class have incurred and will incur economic damages

attributable to the scheduling of a private and secret online tax sale in contravention of the

statutory authority of the City and City Collector in violation of due process of law necessary

before selling the Plaintiffs’ and Class’ property for taxes.

       73.       Class Plaintiffs and the Class are entitled to legal and equitable relief, including

damages, interest, costs and attorneys’ fees and/or other relief as deemed appropriate.

       74.       The actions of the Defendants are contrary to law and contrary to due process of




                                                   9
Case 1:20-cv-00210-MSM-PAS Document 3 Filed 05/12/20 Page 10 of 14 PageID #: 49




 law and will result in the Class Plaintiffs and Class being deprived of property by a private

 process not permitted by State law without due process of law.

        75.     The advertising for the purported tax sale did not comport with the notice given to

 the Class Plaintiffs and Class and the statutory requirements.


        76.     The Rhode Island General law specifically require particular notices prior to a


 Tax Sale by which the City can conduct a sale and sell the property of Class Plaintiffs and the

 property owned by each member of the Class.


        77.     Pursuant to R.I.G.L § 44-9-10, the sale notice, by mail and by advertising, must

 provide the following information:


              Before the sale, the collector shall give notice of the time and place of sale posted
              in two (2) or more public places in the city or town at least three (3) weeks before
              the time of the sale. The collector shall also cause to be published in some public
              newspaper published in the city or town, if there is one, and if there is no public
              newspaper published in the city or town, then in some public newspaper published
              in the county, a statement concerning the time and place of sale, the real estate
              liable for payment of taxes, and the name of the person against whom the real estate
              was assessed, with a list of the parcel or parcels to be offered for sale by the
              recorded plat and lot number, or by assessors' plat and lot number, or by other
              adequate description. The newspaper notice giving this full description shall be
              inserted, once, at least three (3) weeks prior to the date of the advertised sale, and
              thereafter a weekly formal legal notice, between the date of original advertisement
              and the time of sale specified in the notice, shall be inserted, stating that the
              collector will sell at public auction the real estate advertised. The subsequent
              formal legal notice shall include reference to the original advertisement, which
              gave a full description. Whenever an advertised tax sale is continued or postponed,
              a formal legal notice giving the new date shall be inserted at least one week prior to
              the new date. Any notice of sale shall inform any party entitled to notice of its right
              of redemption and shall explain to such party the manner in which said right shall
              be exercised and inform said party of the penalties and forfeiture that may occur if
              the right of redemption is not exercised. (emphasis added).




                                                 10
Case 1:20-cv-00210-MSM-PAS Document 3 Filed 05/12/20 Page 11 of 14 PageID #: 50




                   78.     This statute specifically requires the actual place of the public sale to be
 provided in the advertisement and in the Notice to the Taxpayer. This statute thus sets forth the

 constitutionally required notice provisions for the Tax Collector to sell the property.

             79.         R.I.G.L. §44-9-8 makes it clear that the sale for unpaid taxes can only occur at

 the time and place appointed for the sale:

                     If the taxes are not paid, the collector shall, at the time and place appointed
                     for the sale, sell by public auction for the amount of the taxes, assessments,
                     rates, liens, interest, and necessary intervening charges, the smallest undivided
                     part of the land which will bring the amount, but not less than one percent (1%),
                     or the whole for the amount if no person offers to take an undivided part.
                     (emphasis added).


       80.      R.I.G.L. § 44-9-7 clearly mandates that the sale may occur only in the manner
 directed:

        The collector may advertise and take, or sell any real estate liable for taxes in the
        manner directed. (emphasis added)

        81.         Contrary to statutory provisions, the City and City Collector did not indicate in


 the April 23, 2020 advertisement that the collector shall at the time and place appointed for the

 sale by public auction the properties for which taxes were delinquent.


        82.         As a result of this failure to comply with the statutory scheme for a tax sale

 contained in R.I.G.L § 44-9-1 to § 44-9-56, The City of Providence and the Providence Tax

 Collector cannot conduct a tax sale on the property owned by the Plaintiffs or the Class.

        83.         The Rhode Island General Assembly did not enable the City of Providence and




                                                       11
Case 1:20-cv-00210-MSM-PAS Document 3 Filed 05/12/20 Page 12 of 14 PageID #: 51




 the Providence Tax Collector to allow a private entity to conduct a private sale online without

 any public scrutiny or oversight and without allowing the taxpayers to be present and to observe

 the proceedings.

       84.       Archon does not possess the statutory authority to conduct any type of private tax

 sale online.

       85.       The constitutional rights of the Plaintiffs and the Class will be impacted if the

 purported tax sale is allowed to proceed and their property is sold for the amount of the taxes.

       86.       With the Providence City Hall closed, the Plaintiffs and Class cannot pay taxes in

 the normal course of business by traveling to the City Hall to make a payment up to the time of

 the tax sale.

       87.       Their property will be sold without statutory authority if this private online sale

 by a third party is allowed to proceed.

       88.       Plaintiffs and the Class will be irreparably harmed if the private tax sale on May

 14, 2020 by Archon on behalf of the City of Providence and the Providence Collector proceeds

 and their properties are sold for the nominal amount of the taxes due.

       89.        Plaintiffs and the Class have a substantial likelihood of success in the pending

 action, would otherwise suffer irreparable harm and can claim the greater hardship in the absence

 of an order, which will not disserve the public interest if imposed.

       90.       The failure of the Defendants to comply with the statutory requirements of the




                                                  12
Case 1:20-cv-00210-MSM-PAS Document 3 Filed 05/12/20 Page 13 of 14 PageID #: 52




 Rhode Island tax sale statute renders void any attempt to commence the sale.

      91.       This demonstrates that Plaintiffs and Class have a substantial likelihood of

 success.

      92.       Likewise a foreclosure of the Plaintiffs’ and Class’ property by a party not

 entitled to conduct a private sale online on behalf of the City and City Collector will cause

 Plaintiffs and Class members irreparable harm, which hardship is greater than any hardship,

 which may be claimed by defendants.

      93.        Such relief sought by Plaintiffs and the Class will not disserve the public interest

 if imposed.

      94.       The City and City Collector have the statutory right to adjourn the sale to a later

 date by readvertising the sale in compliance with the provisions of the Rhode Island General

 Laws with an advertisement in conformity with the statutory authority provided to the City and

 the Notices which were sent to the Plaintiffs and the Class.

        95.     The affidavit of Shawn Tran is incorporated by reference to this Motion.




      Wherefore, Class Plaintiffs on behalf of Plaintiffs and the Class move this Court as follows:

      1. That this Court issue a Temporary Restraining Order and a Preliminary Injunction

      enjoining Defendants City of Providence, City Collector John Murphy and Archon

      Information Systems, LLC from conducting a private online tax sale on May 14, 2020 or at

      any other time.


                                                  13
Case 1:20-cv-00210-MSM-PAS Document 3 Filed 05/12/20 Page 14 of 14 PageID #: 53




        2.      An award of reasonable attorneys’ fees and costs pursuant to 42 U.S.C. §1988 and

        an award of reasonable attorneys’ fees and costs for bring this action.

        3.      All other just and proper relief.

 SHAWN TRAN                                                  May 12, 2020
 HELEN TRAN
 LUIS CASTILLO
 INDIVIDUALLY AND ON BEHALF OF ALL
 OTHER SIMILARLY SITUTATED PERSONS

  By their attorney,
 /s/ John B. Ennis

 JOHN B. ENNIS, ESQ. # 2135
 1200 Reservoir Avenue
 Cranston, RI 02920
 (401)9343-9230
 Jbelaw75@gmail.com




                                                    14
